 1 Michael G. King (SBN 145477)
   Anthony C. Kohrs (SBN 274503)
 2 HENNELLY & GROSSFELD LLP
   4640 Admiralty Way, Suite 850
 3 Marina del Rey, CA 90292
   Telephone: (310) 305-2100
 4 Facsimile: (310) 305-2116
   mking@hgla.com
 5 akohrs@hgla.com
 6 Attorneys for Defendants
   RIDGE TOOL COMPANY, aka RIDGID
 7 TOOL COMPANY, aka RIDGID and
 8 FERGUSON ENTERPRISES, INC.
 9
10                            UNITED STATES DISTRICT COURT
11    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
12
     BRADLEY R. CONROY,                            CASE NO. 4:20-cv-05882-YGR
13                                                 (State Case No. CGC-20-582949)
                                 Plaintiff,
14
15                 vs.                             ORDER GRANTING STIPULATED
                                                   PROTECTIVE ORDER
16 RIDGE TOOL COMPANY, aka
   RIDGID TOOL COMPANY, aka
17 RIDGID; CAL STEAM, INC., aka CAL
18 STEAM SUPPLY, aka WIA OF           Complaint Filed: 2/14/20 (State Court)
   CALIFORNIA, INC.; FERGUSON         Removal Filed: 8/20/20 (Federal Court)
19 ENTERPRISES, INC.; and DOES 1      Trial Date: 4/4/2022
   through 50, inclusive,
20
21                        Defendants.

22
23 1.          PURPOSES AND LIMITATIONS
24             Disclosure and discovery activity in this action are likely to involve production
25 of confidential, proprietary, or private information for which special protection from
26 public disclosure and from use for any purpose other than prosecuting this litigation
27 may be warranted. Accordingly, the parties hereby stipulate to and petition the court to
28 enter the following Stipulated Protective Order. The parties acknowledge that this

     {00374989 }                               1                          4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 Order does not confer blanket protections on all disclosures or responses to discovery
 2 and that the protection it affords from public disclosure and use extends only to the
 3 limited information or items that are entitled to confidential treatment under the
 4 applicable legal principles. The parties further acknowledge, as set forth in Section
 5 12.3, below, that this Stipulated Protective Order does not entitle them to file
 6 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 7 that must be followed and the standards that will be applied when a party seeks
 8 permission from the court to file material under seal.
 9 2.          DEFINITIONS
10             2.1   Challenging Party: a Party or Non-Party that challenges the designation
11 of information or items under this Order.
12             2.2   “CONFIDENTIAL” Information or Items: information (regardless of
13 how it is generated, stored or maintained) or tangible things that qualify for protection
14 under Federal Rule of Civil Procedure 26(c).
15             2.3   Counsel (without qualifier): Outside Counsel of Record and House
16 Counsel (as well as their support staff).
17             2.4   Designating Party: a Party or Non-Party that designates information or
18 items that it produces in disclosures or in responses to discovery as
19 “CONFIDENTIAL.”
20             2.5   Disclosure or Discovery Material: all items or information, regardless of
21 the medium or manner in which it is generated, stored, or maintained (including,
22 among other things, testimony, transcripts, and tangible things), that are produced or
23 generated in disclosures or responses to discovery in this matter.
24             2.6   Expert: a person with specialized knowledge or experience in a matter
25 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26 expert witness or as a consultant in this action.
27
28

     {00374989 }                              2                         4:20-cv-05882-YGR
                                 STIPULATED PROTECTIVE ORDER
 1             2.7   House Counsel: attorneys who are employees of a party to this action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4             2.8   Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6             2.9   Outside Counsel of Record: attorneys who are not employees of a party
 7 to this action but are retained to represent or advise a party to this action and have
 8 appeared in this action on behalf of that party or are affiliated with a law firm which
 9 has appeared on behalf of that party.
10             2.10 Party: any party to this action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13             2.11 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this action.
15             2.12 Professional Vendors: persons or entities that provide litigation support
16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
18 their employees and subcontractors.
19             2.13 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21             2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.
23 3.          SCOPE
24             The protections conferred by this Stipulation and Order cover not only Protected
25 Material (as defined above), but also (1) any information copied or extracted from
26 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
27 Material; and (3) any testimony, conversations, or presentations by Parties or their
28 Counsel that might reveal Protected Material. However, the protections conferred by

     {00374989 }                               3                           4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 this Stipulation and Order do not cover the following information: (a) any information
 2 that is in the public domain at the time of disclosure to a Receiving Party or becomes
 3 part of the public domain after its disclosure to a Receiving Party as a result of
 4 publication not involving a violation of this Order, including becoming part of the
 5 public record through trial or otherwise; and (b) any information known to the
 6 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
 7 disclosure from a source who obtained the information lawfully and under no
 8 obligation of confidentiality to the Designating Party. Any use of Protected Material at
 9 trial shall be governed by a separate agreement or order.
10 4.          DURATION
11             Even after final disposition of this litigation, the confidentiality obligations
12 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
13 in writing or a court order otherwise directs. Final disposition shall be deemed to be
14 the later of (1) dismissal of all claims and defenses in this action, with or without
15 prejudice; and (2) final judgment herein after the completion and exhaustion of all
16 appeals, rehearings, remands, trials, or reviews of this action, including the time limits
17 for filing any motions or applications for extension of time pursuant to applicable law.
18 5.          DESIGNATING PROTECTED MATERIAL
19                 5.1   Exercise of Restraint and Care in Designating Material for Protection.
20 Each Party or Non-Party that designates information or items for protection under this
21 Order must take care to limit any such designation to specific material that qualifies
22 under the appropriate standards. The Designating Party must designate for protection
23 only those parts of material, documents, items, or oral or written communications that
24 qualify – so that other portions of the material, documents, items, or communications
25 for which protection is not warranted are not swept unjustifiably within the ambit of
26 this Order.
27             Mass, indiscriminate, or routinized designations are prohibited. Designations
28 that are shown to be clearly unjustified or that have been made for an improper

     {00374989 }                                  4                         4:20-cv-05882-YGR
                                     STIPULATED PROTECTIVE ORDER
 1 purpose (e.g., to unnecessarily encumber or retard the case development process or to
 2 impose unnecessary expenses and burdens on other parties) expose the Designating
 3 Party to sanctions.
 4             If it comes to a Designating Party’s attention that information or items that it
 5 designated for protection do not qualify for protection, that Designating Party must
 6 promptly notify all other Parties that it is withdrawing the mistaken designation.
 7             5.2   Manner and Timing of Designations. Except as otherwise provided in
 8 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10 under this Order must be clearly so designated before the material is disclosed or
11 produced.
12             Designation in conformity with this Order requires:
13                   (a) for information in documentary form (e.g., paper or electronic
14 documents, but excluding transcripts of depositions or other pretrial or trial
15 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
16 page that contains protected material. If only a portion or portions of the material on a
17 page qualifies for protection, the Producing Party also must clearly identify the
18 protected portion(s) (e.g., by making appropriate markings in the margins).
19 A Party or Non-Party that makes original documents or materials available for
20 inspection need not designate them for protection until after the inspecting Party has
21 indicated which material it would like copied and produced. During the inspection and
22 before the designation, all of the material made available for inspection shall be
23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
24 it wants copied and produced, the Producing Party must determine which documents,
25 or portions thereof, qualify for protection under this Order. Then, before producing the
26 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
27 to each page that contains Protected Material. If only a portion or portions of the
28 material on a page qualifies for protection, the Producing Party also must clearly

     {00374989 }                               5                           4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 identify the protected portion(s) (e.g., by making appropriate markings in the
 2 margins).
 3                   (b) for testimony given in deposition or in other pretrial or trial
 4 proceedings, that the Designating Party identify on the record, before the close of the
 5 deposition, hearing, or other proceeding, all protected testimony.
 6                   (c) for information produced in some form other than documentary and
 7 for any other tangible items, that the Producing Party affix in a prominent place on the
 8 exterior of the container or containers in which the information or item is stored the
 9 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
10 warrant protection, the Producing Party, to the extent practicable, shall identify the
11 protected portion(s).
12             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
13 failure to designate qualified information or items does not, standing alone, waive the
14 Designating Party’s right to secure protection under this Order for such material. Upon
15 timely correction of a designation, the Receiving Party must make reasonable efforts
16 to assure that the material is treated in accordance with the provisions of this Order.
17 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
18             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
19 designation of confidentiality at any time. Unless a prompt challenge to a Designating
20 Party’s confidentiality designation is necessary to avoid foreseeable, substantial
21 unfairness, unnecessary economic burdens, or a significant disruption or delay of the
22 litigation, a Party does not waive its right to challenge a confidentiality designation by
23 electing not to mount a challenge promptly after the original designation is disclosed.
24             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
25 resolution process by providing written notice of each designation it is challenging and
26 describing the basis for each challenge. To avoid ambiguity as to whether a challenge
27 has been made, the written notice must recite that the challenge to confidentiality is
28 being made in accordance with this specific paragraph of the Protective Order. The

     {00374989 }                               6                           4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 parties shall attempt to resolve each challenge in good faith and must begin the process
 2 by conferring directly (in voice-to-voice dialogue; other forms of communication are
 3 not sufficient) within 14 days of the date of service of notice. In conferring, the
 4 Challenging Party must explain the basis for its belief that the confidentiality
 5 designation was not proper and must give the Designating Party an opportunity to
 6 review the designated material, to reconsider the circumstances, and, if no change in
 7 designation is offered, to explain the basis for the chosen designation. A Challenging
 8 Party may proceed to the next stage of the challenge process only if it has engaged in
 9 this meet and confer process first or establishes that the Designating Party is unwilling
10 to participate in the meet and confer process in a timely manner.
11             6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
12 court intervention, the parties shall follow the Court’s Standing Order in Civil Cases
13 regarding Discovery and Discovery Motions. The parties may file a joint letter brief
14 regarding retaining confidentiality within 21 days of the initial notice of challenge or
15 within 14 days of the parties agreeing that the meet and confer process will not
16 resolve their dispute, whichever is earlier. Failure by a Designating Party to file such
17 discovery dispute letter within the applicable 21- or 14-day period (set forth above)
18 with the Court shall automatically waive the confidentiality designation for each
19 challenged designation. If, after submitting a joint letter brief, the Court allows that a
20 motion may be filed, any such motion must be accompanied by a competent
21 declaration affirming that the movant has complied with the meet and confer
22 requirements imposed in the preceding paragraph. The Court, in its discretion, may
23 elect to transfer the discovery matter to a Magistrate Judge.
24             In addition, the parties may file a joint letter brief regarding a challenge to a
25 confidentiality designation at any time if there is good cause for doing so, including
26 a challenge to the designation of a deposition transcript or any portions thereof. If,
27 after submitting a joint letter brief, the Court allows that a motion may be filed, any
28 motion brought pursuant to this provision must be accompanied by a competent

     {00374989 }                                7                           4:20-cv-05882-YGR
                                   STIPULATED PROTECTIVE ORDER
 1 declaration affirming that the movant has complied with the meet and confer
 2 requirements imposed by the preceding paragraph. The Court, in its discretion, may
 3 elect to refer the discovery matter to a Magistrate Judge.
 4             The burden of persuasion in any such challenge proceeding shall be on the
 5 Designating Party. Frivolous challenges, and those made for an improper purpose
 6 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 7 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 8 the confidentiality designation by failing to file a letter brief to retain confidentiality as
 9 described above, all parties shall continue to afford the material in question the level
10 of protection to which it is entitled under the Producing Party’s designation until the
11 court rules on the challenge.
12 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
13                 7.1   Basic Principles. A Receiving Party may use Protected Material that is
14 disclosed or produced by another Party or by a Non-Party in connection with this case
15 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
16 Material may be disclosed only to the categories of persons and under the conditions
17 described in this Order. When the litigation has been terminated, a Receiving Party
18 must comply with the provisions of section 13 below (FINAL DISPOSITION).
19 Protected Material must be stored and maintained by a Receiving Party at a location
20 and in a secure manner that ensures that access is limited to the persons authorized
21 under this Order.
22             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
23 otherwise ordered by the court or permitted in writing by the Designating Party, a
24 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
25 only to:
26                       (a) the Receiving Party’s Outside Counsel of Record in this action, as
27 well as employees of said Outside Counsel of Record to whom it is reasonably
28

     {00374989 }                                  8                         4:20-cv-05882-YGR
                                     STIPULATED PROTECTIVE ORDER
 1 necessary to disclose the information for this litigation and who have signed the
 2 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
 3                   (b) the officers, directors, and employees (including House Counsel) of
 4 the Receiving Party to whom disclosure is reasonably necessary for this litigation and
 5 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                   (c) Experts (as defined in this Order) of the Receiving Party to whom
 7 disclosure is reasonably necessary for this litigation and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                   (d) the court and its personnel;
10                   (e) court reporters and their staff, professional jury or trial consultants,
11 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary for
12 this litigation and who have signed the “Acknowledgment and Agreement to Be
13 Bound” (Exhibit A);
14                   (f) during their depositions, witnesses in the action to whom disclosure is
15 reasonably necessary and who have signed the “Acknowledgment and Agreement to
16 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
17 by the court. Pages of transcribed deposition testimony or exhibits to depositions that
18 reveal Protected Material must be separately bound by the court reporter and may not
19 be disclosed to anyone except as permitted under this Stipulated Protective Order.
20                   (g) the author or recipient of a document containing the information or a
21 custodian or other person who otherwise possessed or knew the information.
22 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
23             OTHER LITIGATION
24             If a Party is served with a subpoena or a court order issued in other litigation
25 that compels disclosure of any information or items designated in this action as
26 “CONFIDENTIAL,” that Party must:
27                   (a) promptly notify in writing the Designating Party. Such notification
28 shall include a copy of the subpoena or court order;

     {00374989 }                               9                           4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1                   (b) promptly notify in writing the party who caused the subpoena or
 2 order to issue in the other litigation that some or all of the material covered by the
 3 subpoena or order is subject to this Protective Order. Such notification shall include a
 4 copy of this Stipulated Protective Order; and
 5                   (c) cooperate with respect to all reasonable procedures sought to be
 6 pursued by the Designating Party whose Protected Material may be affected.
 7             If the Designating Party timely seeks a protective order, the Party served with
 8 the subpoena or court order shall not produce any information designated in this action
 9 as “CONFIDENTIAL” before a determination by the court from which the subpoena
10 or order issued, unless the Party has obtained the Designating Party’s permission. The
11 Designating Party shall bear the burden and expense of seeking protection in that court
12 of its confidential material – and nothing in these provisions should be construed as
13 authorizing or encouraging a Receiving Party in this action to disobey a lawful
14 directive from another court.
15 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
16             IN THIS LITIGATION
17                   (a) The terms of this Order are applicable to information produced by a
18 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
19 produced by Non-Parties in connection with this litigation is protected by the remedies
20 and relief provided by this Order. Nothing in these provisions should be construed as
21 prohibiting a Non-Party from seeking additional protections.
22                   (b) In the event that a Party is required, by a valid discovery request, to
23 produce a Non-Party’s confidential information in its possession, and the Party is
24 subject to an agreement with the Non-Party not to produce the Non-Party’s
25 confidential information, then the Party shall:
26                          (1) promptly notify in writing the Requesting Party and the Non-
27 Party that some or all of the information requested is subject to a confidentiality
28 agreement with a Non-Party;

     {00374989 }                               10                         4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1                          (2) promptly provide the Non-Party with a copy of the Stipulated
 2 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 3 specific description of the information requested; and
 4                          (3) make the information requested available for inspection by the
 5 Non-Party.
 6                   (c) If the Non-Party fails to object or seek a protective order from this
 7 court within 14 days of receiving the notice and accompanying information, the
 8 Receiving Party may produce the Non-Party’s confidential information responsive to
 9 the discovery request. If the Non-Party timely seeks a protective order, the Receiving
10 Party shall not produce any information in its possession or control that is subject to
11 the confidentiality agreement with the Non-Party before a determination by the court.
12 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13 of seeking protection in this court of its Protected Material.
14 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
19 retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20 persons to whom unauthorized disclosures were made of all the terms of this Order,
21 and (d) request such person or persons to execute the “Acknowledgment and
22 Agreement to Be Bound” that is attached hereto as Exhibit A.
23 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24             PROTECTED MATERIAL
25             When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

     {00374989 }                               11                         4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 may be established in an e-discovery order that provides for production without prior
 2 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3 parties reach an agreement on the effect of disclosure of a communication or
 4 information covered by the attorney-client privilege or work product protection, the
 5 parties may incorporate their agreement in the stipulated protective order submitted to
 6 the court.
 7 12.         MISCELLANEOUS
 8             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9 person to seek its modification by the court in the future.
10             12.2 Right to Assert Other Objections. By stipulating to the entry of this
11 Protective Order no Party waives any right it otherwise would have to object to
12 disclosing or producing any information or item on any ground not addressed in this
13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
14 ground to use in evidence of any of the material covered by this Protective Order.
15             12.3 Filing Protected Material. Without written permission from the
16 Designating Party or a court order secured after appropriate notice to all interested
17 persons, a Party may not file in the public record in this action any Protected Material.
18 A Party that seeks to file under seal any Protected Material must comply with Civil
19 Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
20 order authorizing the sealing of the specific Protected Material at issue. Pursuant to
21 Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
22 the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
23 entitled to protection under the law. If a Receiving Party's request to file Protected
24 Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then
25 the Receiving Party may file the information in the public record pursuant to Civil
26 Local Rule 79-5(e) unless otherwise instructed by the court.
27 13.         FINAL DISPOSITION
28             Within 60 days after the final disposition of this action, as defined in paragraph

     {00374989 }                               12                         4:20-cv-05882-YGR
                                  STIPULATED PROTECTIVE ORDER
 1 4, each Receiving Party must return all Protected Material to the Producing Party or
 2 destroy such material. As used in this subdivision, “all Protected Material” includes all
 3 copies, abstracts, compilations, summaries, and any other format reproducing or
 4 capturing any of the Protected Material. Whether the Protected Material is returned or
 5 destroyed, the Receiving Party must submit a written certification to the Producing
 6 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 7 deadline that (1) identifies (by category, where appropriate) all the Protected Material
 8 that was returned or destroyed and (2) affirms that the Receiving Party has not retained
 9 any copies, abstracts, compilations, summaries or any other format reproducing or
10 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
11 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
12 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
13 expert reports, attorney work product, and consultant and expert work product, even if
14 such materials contain Protected Material. Any such archival copies that contain or
15 constitute Protected Material remain subject to this Protective Order as set forth in
16 Section 4 (DURATION).
17 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19
     DATED: __July 1, 2021___________         ___________________________________
20                                             Attorneys for Plaintiff Bradley Conroy
21
22 DATED: ___July 1, 2021___________           _/s/ Michael King____________________
                                               Attorneys for Defendant Ridge Tool
23                                             Company
24
25 PURSUANT TO STIPULATION, IT IS SO ORDERED.
            July 6, 2021
26 DATED: ________________________ ___________________________________
                                   United States District Court Judge
27
28

     {00374989 }                           13                         4:20-cv-05882-YGR
                              STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that
 5 I have read in its entirety and understand the Stipulated Protective Order that was
 6 issued by the United States District Court for the Northern District of California on
 7 [date] in the case of ___________ [insert formal name of the case and the number
 8 and initials assigned to it by the court]. I agree to comply with and to be bound by
 9 all the terms of this Stipulated Protective Order and I understand and acknowledge that
10 failure to so comply could expose me to sanctions and punishment in the nature of
11 contempt. I solemnly promise that I will not disclose in any manner any information or
12 item that is subject to this Stipulated Protective Order to any person or entity except in
13 strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Northern District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 action.
18 I hereby appoint __________________________ [print or type full name] of
19 ____________________________________ [print or type full address and telephone
20 number] as my California agent for service of process in connection with this action or
21 any proceedings related to enforcement of this Stipulated Protective Order.
22
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________

     {00374989 }                           14                         4:20-cv-05882-YGR
                              STIPULATED PROTECTIVE ORDER
